Order entered April 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01451-CV

                       ISABELLE EDWARDS, Appellant

                                       V.

   AMERICAN ACADEMY OF COSMETIC DENTISTRY INC AND ITS
                GBAS FOUNDATION, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06298-E

                                      ORDER

      Before the Court is appellant’s April 2, 2020 motion for a one-month

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than May 4, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE